      Case 1:20-cv-06507-PGG-SLC Document 13 Filed 10/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GABINO GENAO,

                                  Plaintiff,

                      -against-
                                                              20 Civ. 6507 (PGG) (SLC)
 CITY OF NEW YORK; CIB WILLIAMS;
 SECURITY OFFICER LYNCH; C.O.                                 ORDER OF SERVICE
 MORALES; CAPT. LEMON; GRVC WARDEN
 JANE/JOHN DOE; CAPTAIN PHILLIPS; C.O.
 KRISTINA FORD,

                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge:

       Plaintiff, currently detained in the Manhattan Detention Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that defendants violated his federal constitutional rights when

he was detained in the George R. Vierno Center (GRVC) on Rikers Island. By order dated

September 21, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”).1 (ECF No. 6).

                                           DISCUSSION

A.     Service on defendants

       The Clerk of Court is respectfully directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that the

City of New York, CIB Williams, Security Officer Lynch, Correctional Officers Morales and

Kristina Ford, Captains Lemon and Phillips, and the Warden of GRVC, waive service of

summons pursuant to Fed. R. Civ. P. 4(d).



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
      Case 1:20-cv-06507-PGG-SLC Document 13 Filed 10/21/20 Page 2 of 3




B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2

                                         CONCLUSION

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff at the

address below, together with an information package.

       The Clerk of Court is respectfully directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendants City of New York, CIB Williams, Security Officer Lynch, Correctional

Officers Morales and Kristina Ford, Captains Lemon and Phillips, and the Warden of GRVC

waive service of summons.

       Local Civil Rule 33.2 applies to this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 2
      Case 1:20-cv-06507-PGG-SLC Document 13 Filed 10/21/20 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     October 21, 2020
            New York, New York




 Mail to:        Gabino Genao
                 Prisoner ID No. 113-17-00734
                 Manhattan Detention Center
                 125 White Street
                 New York, new York 10013




                                                3
